                                                                         Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



MARY ANN WILLIAMS,
      Petitioner,

v.                                                 Case No. 3:18cv1513-RV-HTC

SECRETARY, DEPARTMENT OF
CORRECTIONS,
      Respondent.

                                          /

                                     ORDER

       This case is before the Court based on the Magistrate Judge’s Report and

Recommendation (Doc. 24). Having considered the Report and Recommendation,

and allowing time for objections to be filed, I have determined that the Report and

Recommendation should be adopted. Accordingly, it is

      ORDERED that:

      1.    The Magistrate Judge’s Report and Recommendation (Doc. 24) is

            adopted and incorporated by reference in this Order.
                                                                          Page 2 of 2


      2.    The amended petition under 28 U.S.C. § 2254, challenging the

            conviction in State v. Williams 14-CF-98, in the First Judicial Circuit,

            in and for Okaloosa County, Florida (Doc. 6) is DENIED without an

            evidentiary hearing.

      3.    A certificate of appealability is DENIED

      4.    The clerk is directed to close the file.

      DONE AND ORDERED this 31st day of March, 2020.



                         s/ Roger Vinson
                         ROGER VINSON
                         SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3711-RV-HTC
